Citation Nr: 0506114	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  01-06 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for service-
connected asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which granted entitlement to service connection for 
asbestosis with a noncompensable rating, effective June 2000.  
The veteran has appealed this decision.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The case has previously been 
remanded by the Board in August 2001 and again in September 
2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

As a result of the Board's prior remands, the RO was 
instructed to make arrangements to afford the veteran a 
examination, including pulmonary function test and chest x-
ray.  The veteran was afforded a VA examination in June 2004, 
which addressed oxygen dependence, the impact of asbestosis 
on his daily activities, as well as Forced Vital Capacity 
(FVC) and Forced Expiratory Volume in one second (FEV1) 
results.  However, the examiner did not state the veteran's 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath method; maximum exercise capacity in ml/kg/min 
oxygen consumption with cardiorespiratory limitation; and 
whether the veteran has cor pulmonale and pulmonary 
hypertension.  This information was specifically requested by 
both of the prior Board remands.

Accordingly, compliance with the prior remands has not been 
fully accomplished.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not fully 
implemented, the Board itself errs in failing to insure 
compliance.  Id.  As such, this case is not ready for 
appellate review and must be remanded for further 
development.  

Finally, in statements dated in December 2003, the veteran 
referenced information in his claims folder.  The RO should 
contact him to clarify whether he is making a Freedom of 
Information Act (FOIA) request and take any appropriate 
action.

Accordingly, the claim is REMANDED for the following:

1.  In statements dated in December 2003, 
the veteran referenced information in his 
claims folder.  Contact him to clarify 
whether he is making a Freedom of 
Information Act (FOIA) request and take any 
appropriate action.

2.  Return the claims folder to the VA 
examiner that examined the veteran in June 
2004, if available.  

The examiner is asked to indicate 1) the 
veteran's Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method; 
2) his maximum exercise capacity in 
ml/kg/min oxygen consumption with 
cardiorespiratory limitation; and 3) whether 
the veteran has cor pulmonale and pulmonary 
hypertension.  

If that examiner is no longer available, the 
file should be referred to another 
appropriate examiner.  If re-examination of 
the veteran is required in order to provide 
the requested information, an examination 
should be scheduled.  If testing to 
determine the above information is not 
feasible, the examiner should so state.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached.  

3.  Thereafter, review the claims folder 
and ensure that the foregoing development 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  See 38 C.F.R. § 4.2 (2004); 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



